Case 1:17-cv-00289-JMS-MJD Document 225 Filed 04/16/19 Page 1 of 8 PageID #: 2911



                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  MICHAEL RAY STAFFORD,                             )
  CHARLES SMITH and DOUGLAS SMITH,                  )
  individually, and on behalf of those              )
  similarly situated,                               )
                                                    )
                     Plaintiffs,                    )
                                                    )
          v.                                        )     Case No. 1:17-cv-289-JMS-MJD
                                                    )
   ROBERT E. CARTER, JR., et al.,                   )
                                                    )
                     Defendants.                    )

            PLAINTIFFS’ REPLY IN SUPPORT OF PERMANENT INJUNCTION

          Plaintiffs have met the criteria for a permanent injunction to issue. Defendants do not

  show otherwise, notwithstanding their requests to categorically delay or deny treatment to some

  Plaintiffs.

  I.      ARGUMENT

          Plaintiffs argued that all of the factors supporting the issuance of an injunction were met,

  such that Defendants should be ordered to treat their chronic HCV in accordance with the

  medical standard of care and the Eighth Amendment. [Filing No. 219.] In their response brief

  [Filing No. 224], Defendants do not contest that: (a) Plaintiffs have prevailed upon their Eighth

  Amendment claim; (b) Plaintiffs have suffered irreparable injury as a result of Defendants’

  deliberate indifference to their serious medical needs; and (c) monetary damages and other legal

  remedies are inadequate to compensate Plaintiffs for their injury at Defendants’ hands. At the

  same time, Defendants appear to argue that: (d) an injunction would cause them more hardship

  than what Plaintiffs will endure absent an injunction; and (e) an injunction would not serve the

  public interest.
Case 1:17-cv-00289-JMS-MJD Document 225 Filed 04/16/19 Page 2 of 8 PageID #: 2912




          More specifically, Defendants argue that an injunction should not issue, or that the scope

  of any such injunction be severely limited, on two main grounds. First, Defendants allege that

  “fiscal realities” bar them from meeting their constitutional obligations towards Plaintiffs until

  June 30, 2023. [Filing No. 224 at 3, 4, 9, 11.] Plaintiffs’ response is three-fold: (1) Defendants’

  fiscal situation reflects their own delay, inaction and passivity in seeking funding, for which

  Plaintiffs should not be punished. (2) Moving forward, there are at least two funding avenues

  that Defendants could pursue: asking the Governor to convene a special session of the General

  Assembly, and exploring alternative approaches for providing DAAs. Defendants appear not to

  have explored either. (3) As a legal matter, Defendants cannot invoke insufficient funds to escape

  an injunction to comply with their adjudicated constitutional obligations.

          Second, Defendants propose to deny treatment altogether to some Plaintiffs “because of

  the substantial risk of non-completion of treatment…” [Filing No. 224 at 9.] Defendants’

  request must be denied because, inter alia, they offer no evidence of such risk, whereas this Court

  has found that such risk is minimal.

          A.      Defendants’ Alleged Lack of Sufficient Funds is the Result of Their Own Inaction

          Defendants claim that they “have no ability to treat all remaining offenders unless

  funding is secured from the Indiana General Assembly during the 2021 legislative session.” [Id.

  at 9.] But the Indiana Constitution expressly authorizes the Governor to call a special session of

  the General Assembly “if, in the opinion of the Governor, the public welfare shall require it…”

  Indiana Constitution, Article 4, Section 9 (“if, in the opinion of the Governor, the public welfare

  shall require it, he may, at any time by proclamation, call a special session.”). See, e.g., Holt v.

  Sarver, 309 F. Supp. 362, 385 (E.D. Ark. 1970), aff’d and remanded, 442 F.2d 304 (8th Cir. 1971)




                                                      2
Case 1:17-cv-00289-JMS-MJD Document 225 Filed 04/16/19 Page 3 of 8 PageID #: 2913




  (in an opinion addressing constitutional violations in state prison system “notice may be taken of

  the fact that the Governor of Arkansas has issued his call for the Legislature to meet in special

  session… [and that l]egislation for the benefit of the Penitentiary is included… on the agenda”).

  Defendants do not acknowledge this potential route, nor do they explain why they have not or

  will not pursue it.

          Defendants’ fiscal situation is the result of their own inaction. Defendants have known for

  some time that the HCV Guidance Panel, whose guidance is the standard of care, recommends

  treatment with DAAs for all patients with chronic HCV infection, except those with short life

  expectancies that cannot be remediated by treatment, by transplantation, or by other directed

  therapy. [Filing No. 186 at 17 (citations omitted).] Accord Hoffer v. Jones, 290 F. Supp. 3d 1292,

  1296 (N.D. Fla. 2017) (“the present-day standard of care is to treat chronic-HCV patients with

  DAAs as long as there are no contraindications or exceptional circumstances”). Dispelling all

  doubt, this Court’s Order dated September 13, 2018, held that “Defendants’ deliberate refusal to

  provide that treatment constitutes a violation of the Eighth Amendment.” [Filing No. 186 at 43.]

          Defendants have also known for some time that the Indiana General Assembly would

  commence its 2019 session on January 3, 2019.1 Yet Defendants apparently did not seek an

  appropriation from the General Assembly during the 2019 session, even though that session did

  not commence until nearly four months after this Court issued its Order. This is so even though

  Defendants knew, as they claim, that an appropriation was necessary in order to treat Plaintiffs in

  accordance with the standard of care. Having foregone the opportunity to correct their

  constitutional violations in a timely fashion, Defendants should not be permitted to invoke their

  own inaction to escape their constitutional responsibilities.

  1National Conference of State Legislatures, 2019 State Legislative Session Calendar
  http://www.ncsl.org/research/about-state-legislatures/2019-state-legislative-session-
  calendar.aspx, last visited April 14, 2019.

                                                    3
Case 1:17-cv-00289-JMS-MJD Document 225 Filed 04/16/19 Page 4 of 8 PageID #: 2914




         Moving forward, Defendants could ask the Governor, a key stakeholder, to convene a

  special session, as noted above. [See, e.g., “Public health crises and pharmaceutical interventions:

  improving access while ensuring fiscal sustainability,” at 3, National Governors Association,

  https://www.nga.org/wp-content/uploads/2018/08/Public-Health-Crises-and-Pharmaceutical-

  Interventions.pdf, last visited April 15, 2019 (hereinafter “NGA,” attached as Exhibit 1)

  (discussing strategies for state policymakers “to address public health crises by increasing access to

  pharmaceuticals while ensuring fiscal sustainability of public programs”).]

         Defendants could also explore alternative approaches for providing DAAs, such as a

  subscription-based model. But their fiscal passivity is further shown by their apparent failure to

  explore this model, notwithstanding the Court’s invitation to do so. [Filing No. 209 at 1 (“the

  Court submits for the parties’ review information regarding the state of Louisiana’s exploration of

  a subscription-based model for the provision of DAAs.”).]

         Under a subscription-based model the state “enter[s] into an agreement with a

  pharmaceutical manufacturer in which the state pays a negotiated price for a certain volume of a

  drug over a specified period of time to increase access in a way that recognizes state budget

  constraints.” [NGA, Exh. 1, at 6, 21-23; see also Mark R. Trusheim, et al., “Alternative State-

  Level Financing for Hepatitis C Treatment-The “Netflix Model,”” JAMA, Nov. 20, 2018,

  (attached as Exhibit 2).] Louisiana recently entered into such an agreement with Gilead

  Sciences, a pharmaceutical company, under which the state will pay an annual fee ($35 million)

  to the company for unlimited access to its DAAs for five years, instead of paying per patient

  (which would cost approximately $760 million). [See “Gilead enters subscription-based contract

  with Louisiana for hepatitis C drugs,” Associated Press, Modern Healthcare, Mar. 27, 2019, at p.

  2 (attached as Exhibit 3).] During this period, “Louisiana will treat as many Medicaid patients




                                                    4
Case 1:17-cv-00289-JMS-MJD Document 225 Filed 04/16/19 Page 5 of 8 PageID #: 2915




  and prisoners as it can, rather than pay a per-patient treatment price that is so costly it has

  severely limited access.” [Id.]

         Lastly, Defendants could explore steps that the Governor could take to expand access to

  DAAs that do not require action or approval by the General Assembly. [See NGA, Exh. 1, pp. 5-

  7.]

         B.      Defendants Cannot Escape Their Constitutional Responsibilities by Pleading
                 Insufficient Funds

         Defendants seek to avoid an injunction to compel timely compliance with their

  constitutional duty by pleading insufficient funds. [Filing No. 224 at 9 (lack of funds prevents

  Defendants from treating all Plaintiffs until 2023).] They implicitly claim that compliance in the

  face of fiscal constraints would burden Defendants and that such a burden would outweigh the

  Plaintiffs’ continued suffering due to untreated chronic HCV.

          Other courts have responded to such a plea of insufficient funds as follows:

         a state is not required to operate a penitentiary system. If, however, a state
         chooses to operate a prison system, then each facility must be operated in a
         manner consistent with the constitution. Thus, when a court is considering
         injunctive relief against the operation of an unconstitutionally cruel and unusual
         prison system, it should issue the injunction without regard to legislative financing. By such
         an injunction, however, the court does not order the prison to be operated; it
         merely enjoins its being operated in an unconstitutional manner. The state may
         undertake to operate its prison system in countenance with the constitution or it
         may choose to close it down. That choice is the state's and it is not dictated by the
         court.

  Williams v. Bennett, 689 F.2d 1370, 1388 (11th Cir. 1982) (emphasis added). Accord Harris v.

  Thigpen, 941 F.2d 1495, 1509 (11th Cir 1991) (“We are aware that systemic deficiencies in

  medical care may be related to a lack of funds allocated to prisons by the state legislature. Such a

  lack, however, will not excuse the failure of correctional systems to maintain a certain minimum

  level of medical service necessary to avoid the imposition of cruel and unusual punishment.”);

  Smith v. Sullivan, 611 F.2d 1039, 1043-44 (5th Cir. 1980) (order requiring county to remedy


                                                       5
Case 1:17-cv-00289-JMS-MJD Document 225 Filed 04/16/19 Page 6 of 8 PageID #: 2916




  unlawful jail conditions is not defeated by county’s claim that compliance “would require county

  to “violate its duty to stay within spending limits imposed by state law”; “It is well established that

  inadequate funding will not excuse the perpetuation of unconstitutional conditions of

  confinement”); Battle v. Anderson, 564 F.2d 388, 396 (10th Cir. 1977) (affirming order requiring

  state to remedy prison conditions notwithstanding financial constraints; “the lack of financing [is

  not] a defense to a failure to provide minimum constitutional standards”); Id. (“If the State of

  Oklahoma wishes to hold the inmates in institutions, it must provide the funds to maintain the

  inmates in a constitutionally permissible manner”); Peralta v. Dillard, 744 F.3d 1076, 1083 (9th

  Cir. 2014) (in a § 1983 action alleging prison officials' deliberate indifference to serious medical

  needs, “[l]ack of resources is not a defense to a claim for prospective relief because prison officials

  may be compelled to expand the pool of existing resources in order to remedy continuing Eighth

  Amendment violations.”); and Holt, 309 F. Supp. at 383 (“the obligation of the Respondents to

  eliminate existing unconstitutionalities does not depend upon what the Legislature may do, or

  upon what the Governor may do, or, indeed, upon what Respondents may actually be able to

  accomplish. If Arkansas is going to operate a Penitentiary System, it is going to have to be a

  system that is countenanced by the Constitution of the United States.”). See also Watson v. City of

  Memphis, 373 U.S. 526, 537 (1963) (rejecting argument that city couldn't desegregate parks

  because of budgetary concerns: “vindication of conceded constitutional rights cannot be made

  dependent upon any theory that it is less expensive to deny than to afford them”).

         So it is here: respectfully, this Court should issue an order “without regard to legislative

  financing,” enjoining the Defendants’ prisons from “being operated in an unconstitutional

  manner.”

         In a variation of the insufficient funds defense, Defendants assert that their “ability to

  treat all offenders, regardless of their illness or injury, will be compromised if Defendants are


                                                    6
Case 1:17-cv-00289-JMS-MJD Document 225 Filed 04/16/19 Page 7 of 8 PageID #: 2917




  ordered to immediately treat all offenders with HCV.” [Filing No. 224 at 5.] The Florida

  Department of Corrections (FDC) made this precise claim in Hoffer. Hoffer, 290 F. Supp. 3d at

  1304. (“Defendant argues that any funds required to be spent by FDC are funds taken from

  providing care to other inmates”). The Hoffer court properly rejected it. Hoffer, 290 F. Supp. 3d

  at 1304 (“But that is no excuse. FDC cannot use its constitutional duty to treat a certain group of

  inmates as a reason not to treat a different group”) (citing, inter alia, Williams, 689 F.2d at 1388

  (“If ... a state chooses to operate a prison system, then each facility must be operated in a manner

  consistent with the constitution”)).

         C.      Defendants’ Alleged Concern Over “the Substantial Risk of Non-completion of
                 Treatment” Does Not Justify the Categorical Denial of Treatment to Some
                 Plaintiffs

         Defendants propose to deny treatment altogether to certain classes of Plaintiffs “because

  of the substantial risk of non-completion of treatment.” [Filing No. 224 at 9.] This proposal

  should be rejected for several reasons. First, Defendants cite no evidence to establish any “risk of

  non-completion of treatment,” much less a “significant” one. Second, Defendants’ alleged fears

  over “non-completion” are refuted by the undisputed evidence that treatment completion is not a

  significant problem. [Filing No. 186 at 26 (“Plaintiffs present undisputed evidence... that inmates

  with HCV can be very effectively identified and treated while incarcerated, because they are in a

  controlled environment and under observation.”).]

         Lastly, Defendants’ proffered solution to the non-problem of non-completion is confusing

  and self-defeating. According to Defendants, it takes approximately 20 weeks to complete

  treatment. [Filing No. 224 at 9.] Defendants propose to deny treatment to Plaintiffs who have

  less than 32 weeks remaining on their sentences -- including those who could complete treatment

  prior to release, i.e., those with at least 20 weeks until release. [Id.] Defendants also propose to

  deny treatment to newly incarcerated Plaintiffs whose sentences are less than 60 weeks -- again,


                                                    7
Case 1:17-cv-00289-JMS-MJD Document 225 Filed 04/16/19 Page 8 of 8 PageID #: 2918




  including those who could complete treatment prior to release. [Filing No. 224 at 9-10.]

  Defendants do not explain how patients who have completed treatment are at risk of not

  completing treatment. By definition, patients who have completed treatment present a zero risk

  of non-completion. Nor do Defendants explain how denying treatment to patients who could

  complete treatment would reduce the risk of non-completion. The opposite is true: patients who

  do not start treatment are guaranteed not to complete it.

  II.    CONCLUSION

         All of the factors supporting the issuance of an injunction have been met. For the

  foregoing reasons, and for all those identified in Plaintiffs’ Brief in Support of Motion for

  Permanent Injunction, Plaintiffs’ motion should be granted, and Defendants should be ordered

  to provide all class members access to DAAs.

  Respectfully submitted,


  s/ Mark W. Sniderman                                     s/ Robert Katz
  Mark W. Sniderman                                        Robert Katz
  FINDLING PARK CONYERS                                    INDIANA UNIVERSITY ROBERT H.
   WOODY & SNIDERMAN, PC                                    MCKINNEY SCHOOL OF LAW
  151 N. Delaware St., Ste. 151                            530 West New York Street
  Indianapolis, IN 46204                                   Indianapolis, IN 46202
  (317) 231-1100 T                                         (317) 278-4791 T
  (317) 231-1106 F
  msniderman@findlingpark.com

                          Attorneys for Named Plaintiffs Michael Ray Stafford, Charles Smith
                                        and Douglas Smith, and Class Members




                                                      8
